                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Midwest Sign & Screen Printing                   File No. 19-cv-00967 (ECT/SER)
Supply Co.,

             Plaintiff,

v.                                                   OPINION AND ORDER

Robert Dalpe and Laird Plastics, Inc.,

           Defendants.
________________________________________________________________________

Daniel Oberdorfer and Nicole L. Faulkner, Stinson Leonard Street LLP, Minneapolis, MN,
for plaintiff Midwest Sign & Screen Printing Supply Co.

Cory D. Olson, Anthony Ostlund Baer & Louwagie P.A., Minneapolis, MN, for defendant
Robert Dalpe.

Jennifer A. Nodes and Jennifer Zwilling, Jackson Lewis P.C., for defendant Laird Plastics,
Inc.


      Midwest Sign & Screen Printing Supply seeks a preliminary injunction forbidding

its former employee, Robert Dalpe, from “working for or assisting” his new employer,

Laird Plastics, “in any capacity that competes with Midwest” in violation of an

employment agreement between Midwest and Dalpe. Midwest has introduced evidence

showing that Dalpe likely violated his employment agreement by emailing himself

Midwest’s confidential information before his Midwest employment ended and that, if not

modified, Dalpe’s new position would enable him to assist Laird in competing with

Midwest. Midwest has not, however, shown a likelihood of success on other essential

elements of its claims, and Laird and Dalpe have introduced evidence showing that Dalpe
no longer possesses or intends to use or disclose Midwest’s confidential information and

that Dalpe’s job duties with Laird have been limited to minimize the probability of

violating Dalpe’s employment agreement with Midwest. For these reasons, among others,

Midwest has not shown a likelihood of success on the merits or irreparable harm to justify

ordering the extraordinary remedy of a preliminary injunction.

                                              I

                                              A

       Midwest and Laird’s business activities overlap but are not identical. Midwest is

“a full-service supplier of sign materials, including paints and substrates; screen materials,

including inks, adhesives, and frames; digital media, equipment, and software; and other

digital services.” First May Aff. ¶ 3 [ECF No. 5]; Mem. in Supp. at 2 [ECF No. 4]

(“Midwest prides itself [on] being more than simply a supplier. It offers its customers a

full-service experience with expert hands-on consultation from its experienced sales

representatives.”). Midwest serves customers in twenty-nine states. Weinberg Aff. ¶ 18,

Ex. D [ECF No. 6]. Laird is “the largest plastics distributor in the nation,” with fifty

locations in the continental United States and Canada. Reply Mem. at 2 [ECF No. 36];

First Jenkins Decl. ¶¶ 2–3 [ECF No. 32] (stating Laird has over 25,000 customers). Laird

says that “[a]s a result of its geographic breadth, each Laird location tailors its product

offerings to the demands of the individual local market.” First Jenkins Decl. ¶¶ 4, 7. At

its location in Portland, Oregon, where Dalpe is supposed to work, Laird offers three

categories of plastic products: (1) graphic materials, like rigid sheet stock and semi-rigid

plastics, which are primarily used for large, indoor signage; (2) acrylics and


                                              2
polycarbonates, which are hard and often see-through materials used when customers

require a more durable or transparent product; and (3) mechanical/engineering materials,

which are plastics used industrially, such as conveyor equipment in a manufacturing plant.

Id. ¶¶ 11, 13, 17, 20.

       Midwest and Laird dispute the extent to which they compete. Midwest says there

is considerable identity between its business and Laird’s, calling the two “direct

competitors.” Mem. in Supp. at 9; see First May Aff. ¶ 9; Second May Aff. ¶ 4 [ECF

No. 38]. Laird says that it and Midwest do not “sell blue widgets to the same local

hardware store,” and that it “sells vastly different plastics products to a largely dissimilar

customer base.” Mem. in Opp’n at 1 [ECF No. 31]; First Jenkins Decl. ¶ 40 (“Of Laird’s

approximate 350 customers in the Portland Market, less than ten are also customers of

Midwest.”). Midwest and Laird’s submissions identify specific products they both sell,

albeit with different volume and regularity. These include “roll stock” (for digital printing

and lamination) and “rigid sheet stock” (for signage). See Dalpe Decl. ¶ 16 [ECF No. 33];

Second May Aff. Ex. C [ECF No. 38-1]; First Jenkins Decl. ¶¶ 31–41. The Parties’

submissions also identify products sold by one but not the other.             Midwest sells

screen-printing supplies and digital-printing inks; Laird does not. Id. Laird sells industrial

plastics, also known as “rod and tube”; Midwest does not. Id.

                                              B

       Dalpe began working for Midwest in June 2011. Dalpe Decl. ¶ 1; Froelke Aff.

Ex. A [ECF No. 7]. His first job was Operations Manager, which involved managing

Midwest’s warehouse, inventory, and customer support at a California location. Dalpe


                                              3
Decl. ¶ 1; Mem. in Supp. at 2. In April 2015, Midwest promoted Dalpe to the position of

Northwest Sales Manager. Dalpe Decl. ¶ 1; Weinberg Aff. Ex. A. In this new role, Dalpe

officed in Portland but oversaw sales for Midwest’s “Pacific Northwest” region, which

included all of Oregon and Washington, and parts of Idaho, Alaska, Montana, and British

Columbia. Weinberg Aff. ¶ 7. According to Midwest’s “Job Description” document,

Dalpe’s duties as Sales Manager included leading a team of five sales representatives,

meeting with key customers, approving customer quotes and proposals, and “monitor[ing]

Midwest’s competition, their products, sales and marketing activities.” Weinberg Aff.

Ex. C at 1. He also participated in weekly sales calls with the Vice President of Sales and

other Sales Managers nationwide. Weinberg Aff. ¶ 17.1

       As part of his promotion to Northwest Sales Manager, Midwest required Dalpe to

renew his acceptance of a contract entitled “Confidentiality, Nonsolicitation and

Noncompetition Agreement.”       Weinberg Aff. Ex. B (2015 Agreement, hereinafter

“Agreement”); see also Froelke Aff. Ex. A (2011 Agreement). Principally at issue in this

motion are the Agreement’s non-disclosure (¶ 2), non-retention (¶ 3), and non-compete

(¶¶ 5 and 6) provisions:

              2.     I will not, during or after the term of my employment,
              disclose [Midwest’s] confidential information to any other
              person or entity, or use [Midwest’s] confidential information
              for my own benefit or for the benefit of another, unless
              [Midwest] expressly direct[s] me to do so.

1
       Dalpe does not seem to dispute Midwest’s description of his Northwest Sales
Manager position or that his day-to-day responsibilities in his new position with Laird
resemble the responsibilities of his former position with Midwest. To show that the two
positions are distinct (and not competitive), Dalpe focuses instead on the differences
between Midwest and Laird’s products and customers. See Dalpe Decl. ¶¶ 7–23.

                                            4
              3.      If either [Midwest] or I terminate my employment, I will
              deliver to [Midwest] immediately all of [Midwest’s]
              confidential information, in whatever format, and will not
              retain any copies. . . .

              5.     For a period of 12 months after the termination of my
              employment (whether voluntary or involuntary), I will not
              own, work for or assist any entity that offers products or
              services that compete with products or services that [Midwest]
              offer[s].

              6.    For a period of 12 months after the termination of my
              employment (whether voluntary or involuntary), I will not
              provide products or services that compete with [Midwest’s] to
              any entity who was a customer of [Midwest’s] during my
              employment with [Midwest].

Agreement ¶¶ 2–3, 5–6. The Agreement also contains choice-of-law and choice-of-forum

clauses providing that Minnesota law shall govern “any disputes arising out of or in any

[sic] related to this Agreement” and that Dalpe consents to jurisdiction in Minnesota courts.

Id. ¶ 11.2

                                             C

       Around December 2018, Dalpe began meeting with individuals from Laird to

discuss the possibility of leaving Midwest for Laird. See First Jenkins Decl. ¶¶ 51–55. On

February 25, 2019, Laird offered Dalpe a position as the Profit Center Manager to lead



2
       The Agreement also prohibits Dalpe from, “during the term of [his] employment or
for a period of 12 months following the termination of [his] employment, directly or
indirectly hir[ing] any of [Midwest’s] employees or independent contractors, or otherwise
attempt[ing] to induce them to leave their employment with [Midwest].” Agreement ¶ 7.
Midwest does not allege that Dalpe has violated this term, and no evidence has been
introduced to justify determining that there is a likelihood Dalpe may violate this term. See
Mem. in Supp. at 19; Reply Mem. at 13 (discussing breach of non-compete, non-disclosure,
and non-retention provisions).

                                             5
Laird’s Portland location. Id. ¶ 56. That same day, Dalpe informed Midwest that he

intended to terminate his employment to work with Laird. Weinberg Aff. ¶¶ 19–20.

Dalpe’s last day at Midwest was March 8, 2019, and his first day at Laird was March 19,

2019. Dalpe Decl. ¶¶ 31–32.

       Both before and after meeting with Laird representatives, Dalpe sent several emails

from his Midwest work account to his personal account attaching Midwest documents.

Dalpe Decl. ¶ 33; First May Aff. ¶¶ 12–13. The information included Midwest’s annual

profit and loss statements and daily margin reports dating back to 2015, account lists and

contact information for over 2,700 Midwest customers, and copies of an offer letter and

employment agreement for a recently-hired Midwest sales representative. See First May

Aff. ¶ 13. Dalpe does not dispute that this information is confidential but testifies that he

did this “in order to ensure compliance with [his] non-compete obligations and without any

intention of sharing the information with Laird or using the information at Laird for

competitive advantage,” and so he could calculate his commission amount. Dalpe Decl.

¶¶ 34–35. Midwest says the “vast majority” of information Dalpe sent himself is not timely

or pertinent to “the method by which [his] bonus or other compensation is calculated.”

First May Aff. ¶ 14.

       Laird has not provided a job description for Dalpe’s new position except to say that

Profit Center Managers in general “lead[] each Laird location” and are “responsible for

overseeing all aspects of local operations including hiring and terminating personnel,

developing and implementing sales strategies, selecting suppliers, and identifying

investment opportunities.” First Jenkins Decl. ¶ 6. Dalpe will supervise five Laird sales


                                             6
representatives and report to a Regional Manager. Dalpe Decl. ¶¶ 2–3; First Jenkins Decl.

¶ 7. Laird attempts to distinguish Dalpe’s role from what he did at Midwest by saying he

will help “grow its Portland Market sales by adding equipment to fabricate and process

plastics,” meaning items like “cosmetic displays, machine guards, starwheels, pullies,

rollers, and sprockets”—something Midwest doesn’t do. First Jenkins Decl. ¶ 53; Mem.

in Opp’n at 13 n.2.

                                            D

      Three days after Dalpe notified Midwest that he would be resigning and taking a

new position with Laird, counsel for Midwest wrote to Laird and Dalpe regarding his

obligations under the Agreement. Oberdorfer Aff. ¶¶ 2–3, Exs. A, B [ECF No. 8].

According to Midwest, “[d]espite numerous written requests from Midwest’s counsel,

neither Laird nor Dalpe” provided adequate assurances “that Dalpe has ceased accessing

and has destroyed Midwest confidential information,” and Dalpe refused to “turn over [his]

personal devices for Midwest’s review . . . or preservation.” Mem. in Supp. at 13; see

Oberdorfer Aff. ¶¶ 4–6, Ex. C. In response to these communications, Laird agreed to

restrict Dalpe from directly soliciting Midwest customers but did not agree to Midwest’s

request that Dalpe not supervise Laird sales representatives who solicit Midwest customers.

Oberdorfer Aff. ¶ 6.

      Midwest commenced this action against Dalpe and Laird on April 8, 2019. See

Compl. at 29 [ECF No. 1]. Midwest asserts claims for breach of contract, violation of state

and federal trade-secret acts, breach of the duty of loyalty, tortious interference with

contract, unfair competition, and aiding and abetting. Id. ¶¶ 70–133. Midwest seeks


                                            7
injunctive relief and monetary damages. See, e.g., id. ¶ 80; id. at 28–29. There is diversity

jurisdiction over the case under 28 U.S.C. § 1332(a)(1). See Compl. ¶¶ 12–15 (alleging

that Midwest is a Minnesota corporation with a principal place of business in Minnesota,

Dalpe is an Oregon citizen, Laird is a Delaware corporation with its principal place of

business in Texas, and that there is over $75,000 in controversy).

       On the same day it filed suit, Midwest moved for a temporary restraining order.3

ECF No. 3. Midwest’s proposed order describes the relief it seeks. ECF No. 9. If entered,

the proposed order would enjoin Dalpe “from violating the terms of [the Agreement].” Id.


3
       Midwest’s motion for a temporary restraining order does not comply with Fed. R.
Civ. P. 65(b), and therefore has been adjudicated—and will be decided—as a motion for a
preliminary injunction. Relevant here, Rule 65(b) provides:

              (b) Temporary Restraining Order.

              (1) Issuing Without Notice. The court may issue a temporary
              restraining order without written or oral notice to the adverse
              party or its attorney only if:

                 (A) specific facts in an affidavit or a verified complaint
                 clearly show that immediate and irreparable injury, loss, or
                 damage will result to the movant before the adverse party
                 can be heard in opposition; and

                 (B) the movant’s attorney certifies in writing any efforts
                 made to give notice and the reasons why it should not be
                 required.

With respect to the requirements in subparagraph (b)(1)(A), Midwest did not file a verified
complaint, and its affidavits do not address the need for an ex parte hearing. With respect
to subparagraph (b)(1)(B), Midwest’s attorney filed no certification. See also Buffalo Wild
Wings Int’l, Inc. v. Grand Canyon Equity Partners, LLC, 829 F. Supp. 2d 836, 837–38 (D.
Minn. 2011) (stating that because the defendants received notice and the motion for a
temporary restraining order was fully briefed, “the Court will treat [the motion] as one for
a preliminary injunction”).

                                             8
at 1. It also would enjoin Dalpe and Laird “from maintaining, using or disclosing any

confidential or trade secret information belonging to Midwest.” Id. at 1–2. A hearing on

Midwest’s motion occurred on May 2, 2019. ECF No. 41.

       According to Laird, since Midwest filed its motion, Laird and Dalpe have

“repeatedly represented” that Laird has not requested or received Midwest’s confidential

information, Laird has directed Dalpe not to use or disclose the confidential information,

Dalpe has not forwarded or stored Midwest’s confidential information, and Dalpe has

deleted the information from all devices and mediums. Mem. in Opp’n at 14–15; Nodes

Decl. ¶¶ 3–5 [ECF No. 35]; Dalpe Decl. ¶¶ 36–38.                   Dalpe also retained a

computer-forensics firm “to examine the content of [his] personal devices and provide

written assurance that [he] did not disclose Midwest’s confidential information at any time

and deleted all Midwest content.” Dalpe Decl. ¶ 36.

       At the hearing, Defendants provided new information about self-imposed

restrictions to Dalpe’s job at Laird. Following the hearing, and in response to an invitation

from the Court, Laird filed a supplemental declaration outlining the limitations Laird

represents it has imposed on Dalpe’s employment:

              Dalpe is not to personally contact or attempt to contact any
              known Midwest customers, or direct another Laird employee
              to contact any known Midwest customers, during the
              Restrictive Period, for the purpose of soliciting and/or selling
              Shared Products [defined as roll stock and rigid sheet
              stock]. . . .

              [W]hile Laird may continue to sell rigid sheet stock to Shared
              Customers as it had prior to [Dalpe’s] hire, during the
              Restrictive Period, [Dalpe] is not to be personally involved in



                                             9
              these sales. . . . [or] any strategy discussions regarding Shared
              Products to Shared Customers. . . .

              [T]o the extent a Midwest customer contacts [Dalpe] during
              the Restrictive Period to purchase a Shared Product, he is to
              immediately direct them to [his supervisor] or to one of Laird’s
              sales representatives.

Second Jenkins Decl. ¶¶ 8(a)–(c) [ECF No. 43]. Additionally, all employees at Laird’s

Portland location were instructed “not to discuss known Midwest customers or Shared

Customers with Dalpe at any time during [the] Restrictive Period.” Id. ¶¶ 9–10. Laird

emphasizes these limitations on Dalpe’s employment were imposed to “avoid further

litigation” and are not an admission of liability. See id. ¶ 8 & n.1.4

                                              II

       A preliminary injunction is an “extraordinary remedy.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Watkins Inc. v. Lewis, 346 F.3d

841, 844 (8th Cir. 2003). Our Eighth Circuit’s oft-cited Dataphase decision describes the

list of considerations applied to decide whether to grant preliminary injunctive relief:

“(1) the likelihood of the movant’s success on the merits; (2) the threat of irreparable harm

to the movant in the absence of relief; (3) the balance between that harm and the harm that

the relief would cause to the other litigants; and (4) the public interest.” Lexis-Nexis v.


4
       Midwest filed a letter in response to Laird’s supplemental declaration. ECF No. 44.
In it, Midwest asks the Court to strike certain paragraphs from the Second Jenkins
Declaration that provide “new representations of fact” and “recertification of prior
testimony” because, Midwest contends, these assertions go beyond the scope of what the
Court permitted. Id. at 1. The Court invited Defendants to submit the supplemental
declaration to clarify the precise extent of Laird’s self-imposed restrictions on Dalpe’s new
job duties. ECF No. 41. The declaration will be considered only insofar as it describes
facts concerning that issue.

                                             10
Beer, 41 F. Supp. 2d 950, 956 (D. Minn. 1999) (citation omitted). The core question is

whether the equities “so favor[] the movant that justice requires the court to intervene to

preserve the status quo until the merits are determined.” Dataphase Sys., Inc. v. C L Sys.,

Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc) (footnote omitted). “The burden of

establishing the four factors lies with the party seeking injunctive relief.” CPI Card Grp.,

Inc. v. Dwyer, 294 F. Supp. 3d 791, 807 (D. Minn. 2018) (citing Watkins, 346 F.3d at 844).

                                             A

       “While no single factor is determinative, the probability of success factor is the most

significant.” Home Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (citations

and internal quotation marks omitted). Although this factor uses the term “probability,”

the movant need not show a greater than fifty percent likelihood of success. CPI Card

Grp., 294 F. Supp. 3d at 807. And the movant “need only show likelihood of success on

the merits on a single cause of action, not every action it asserts.” Id. (citation omitted).

“[T]he absence of a likelihood of success on the merits strongly suggests that preliminary

injunctive relief should be denied.” CDI Energy Servs. v. W. River Pumps, Inc., 567 F.3d

398, 402 (8th Cir. 2009) (citation omitted). Midwest focuses on the merits of three of its

claims—(1) breach of contract, (2) misappropriation of trade secrets, and (3) tortious

interference with contract—and they will be addressed in turn.

                                              1

       Under Minnesota law, a breach-of-contract claim requires: “(1) a valid contract;

(2) performance by the plaintiff of any conditions precedent; (3) a material breach of the

contract by the defendant; and (4) damages.” Russo v. NCS Pearson, Inc., 462 F. Supp. 2d


                                             11
981, 989 (D. Minn. 2006) (citation omitted). Midwest contends that it is likely to succeed

on its breach-of-contract claim based on Dalpe’s breach of the Agreement’s non-compete,

non-retention, and non-disclosure provisions. See Mem. in Supp. at 19; Reply Mem. at 13.

Dalpe and Laird dispute the validity of the non-compete covenants and the existence of a

breach of the Agreement. Mem. in Opp’n at 15–23.

                                             a

       To be enforceable under Minnesota law, a restrictive covenant must be no broader

than necessary to protect the employer’s legitimate interests.       Kallok v. Medtronic,

573 N.W.2d 356, 361 (Minn. 1998).5 Four factors bear on this reasonableness inquiry: the

nature and character of the employment relationship; the length of the restriction; the

restriction’s geographic scope; and whether the restraint is necessary to protect the

employer’s goodwill, trade secrets, or confidential information. Roth v. Gamble-Skogmo,

Inc., 532 F. Supp. 1029, 1031 (D. Minn. 1982); Bennett v. Storz Broad. Co., 134 N.W.2d

892, 899 (Minn. 1965).

       Under the blue-pencil doctrine, courts may “take an overly broad restriction and

enforce it only to the extent that it is reasonable.” Klick v. Crosstown State Bank of Ham


5
       “Where a noncompetition agreement is not ancillary to an employment contract,”
as with Dalpe’s Agreement, “it must be supported by independent consideration to be
enforceable.” Sanborn Mfg. Co. v. Currie, 500 N.W.2d 161, 164 (Minn. Ct. App. 1993).
In other words, the existing employee must receive something new, such as a “promotion,
special training, or other benefit in return for signing” in order for the non-compete to be
enforceable. Menzies Aviation (USA), Inc. v. Wilcox, 978 F. Supp. 2d 983, 998 (D. Minn.
2013). Here, the Parties do not dispute that the Agreement was supported by adequate
consideration. Dalpe received a promotion in consideration for signing the non-compete,
which included a raise, eligibility for a bonus compensation program, a company car, and
relocation expenses. Weinberg Aff. Ex. A.

                                            12
Lake, Inc., 372 N.W.2d 85, 88 (Minn. Ct. App. 1985). This function is within the district

court’s discretion, but “no cases say that a court must” blue-pencil an unreasonable

restrictive covenant. Id.; Marvin Lumber & Cedar Co. v. Severson, No. 15-cv-1869

(MJD/LIB), 2015 WL 5719502, at *8 (D. Minn. Sept. 28, 2015) (“[N]othing in Minnesota

state law requires the Court to blue-pencil Plaintiff’s non-compete provisions.”); see also

Davies & Davies Agency, Inc. v. Davies, 298 N.W.2d 127, 131 n.1 (Minn. 1980)

(recognizing that the blue-pencil doctrine “allows a court to modify an unreasonable

noncompetition agreement” (emphasis added)).

       A review of the case law suggests that blue-penciling is most appropriate for editing

a restrictive covenant’s temporal and geographic limitations (or lack thereof), not

“rewrit[ing] the agreement wholesale.” Gavaras v. Greenspring Media, LLC, 994 F. Supp.

2d 1006, 1012 (D. Minn. 2014) (“Blue-penciling this restrictive covenant does not make

sense. Modifying this agreement would require more than modifying the duration and

territorial scope. The Court would need to rewrite the agreement wholesale, and rewriting

would require the Court to divine the parties’ intent at the time of contracting . . . .”); see

also Advance Contract Equip. & Design LC v. Lamere, No. A15-0084, 2015 WL 5089167,

at *5 (Minn. Ct. App. Aug. 31, 2015) (“[I]t is unlikely that a determination that the

agreement is unreasonable in temporal or geographic scope would void the entire

agreement.”); see, e.g., Dean Van Horn Consulting Assocs., Inc. v. Wold, 395 N.W.2d 405,

409 (Minn. Ct. App. 1986) (referencing how “the trial court modified the restrictive

covenant from a three-year period to a one-year period”); Satellite Indus., Inc. v. Keeling,

396 N.W.2d 635, 640 (Minn. Ct. App. 1986) (“Unreasonably broad non-competition


                                              13
agreements can be limited to include only the area where the employee performed duties,

the employer’s business area, the employer’s customers, or a reasonable geographical

area.” (internal citations omitted)). Still other cases refer to blue-penciling as a method of

severing unenforceable provisions, rather than redlining them. See Bess v. Bothman,

257 N.W.2d 791, 794 (Minn. 1977) (“The rationale of the blue pencil doctrine is that a

court is merely enforcing the legal parts of a divisible contract rather than making a new

contract for the parties.”); Alside, Inc. v. Larson, 220 N.W.2d 274, 280 (Minn. 1974)

(stating the blue-pencil doctrine “permits a court to strike . . . those provisions which may

be unenforceable”).

       Here, the Agreement’s time limits are reasonable. The non-compete covenants (¶¶ 5

and 6) have a temporal limit of twelve months; the non-disclosure provision (¶ 2) has no

time limit. The Parties do not dispute that one year is a reasonable period for the

non-competes.     One-year non-competes are routinely upheld, particularly when the

temporal restriction is accompanied by a geographic restriction. Guidant Sales Corp. v.

Baer, No. 09-cv-0358 (PJS/FLN), 2009 WL 490052, at *4 (D. Minn. Feb. 26, 2009)

(referencing how courts “have consistently found one-year restrictions that are limited to a

former employee’s sales area to be reasonable” (citation omitted)). Defendants do not

dispute that the absence of a time limit on the non-disclosure provision is reasonable.

       The Agreement’s non-compete covenants (¶¶ 5 and 6), however, have no

geographic bounds, and the absence of a territorial limitation renders these terms overbroad

and unenforceable. True, “[t]here is no per se rule under Minnesota law that a restriction

is unenforceable if it lacks a geographic limitation.” Nilfisk, Inc. v. Liss, 17-cv-1902


                                             14
(WMW/FLN), 2017 WL 7370059, at *5 (D. Minn. June 15, 2017) (citation omitted); see

also Dynamic Air, Inc. v. Bloch, 502 N.W.2d 796, 800 (Minn. Ct. App. 1993). But given

that Midwest does business in twenty-nine states and Dalpe oversaw only the Pacific

Northwest region, it is difficult to understand the absence of a territorial limitation. See

Marvin Lumber, 2015 WL 5719502, at *8 (“Instead of prohibiting Defendant from working

in select, relevant portions of its geographic territory . . . , Plaintiff excludes Defendant

from its entire territory.”); Lexis-Nexis, 41 F. Supp. 2d at 957 (“[G]iven the inherently

territorial nature of Beer’s customer contacts, the almost worldwide application of the

noncompete agreement makes its geographic scope unreasonably broad.”); see also

Medtronic, Inc. v. Hughes, 2011 WL 134973, at *5–6 (Minn. Ct. App. Jan. 18, 2011)

(affirming district court’s finding that “Medtronic’s worldwide noncompete covenant was

reasonable” as applied to a particular employee because “Medtronic operates on a global

scale” and the noncompete contained a “product-specific limitation” for certain cardiology

products).

       Midwest’s position at the hearing on this motion supports the conclusion that a

geographically boundless non-compete covenant goes well beyond what is necessary to

protect Midwest’s business interests here. At the hearing, Midwest suggested—Agreement

aside—it would not object to Dalpe working in a territory outside the Pacific Northwest.

This might very well include other territories where Midwest and Laird compete. It seems

reasonable to infer from Midwest’s position that its business interests adequately would be

served by a geographic restriction that shares boundaries with the Pacific Northwest

territory in which Dalpe worked. Consistent with its position at the hearing, Midwest has


                                             15
requested that the Agreement, if overbroad, be blue-penciled to include a geographic

limitation coterminous with Midwest’s Pacific Northwest territory. Though it would

narrow the Agreement’s scope significantly, granting this request seems reasonable. As

noted earlier, courts applying Minnesota law have blue-penciled restrictive covenants to

include only “the area where the employee performed duties, the employer’s business area,

the employer’s customers, or a reasonable geographical area.” Satellite Indus., 396

N.W.2d at 640 (internal citations omitted). And doing so here would be consistent with

Midwest’s legitimate business interests.    That territory is where Dalpe worked, his

customer relationships are most likely to exist, his knowledge of Midwest’s business is

likely most extensive, and, it follows, where he could cause Midwest the greatest harm.

But granting this request does not save the Agreement’s non-compete covenants.

      Geography aside, the non-compete covenants—on first review in the context of a

request for a preliminary injunction—appear likely to be unreasonably overbroad in their

description of prohibited work. The Agreement provides that “[f]or a period of 12 months

after the termination of [his] employment (whether voluntary or involuntary), [Dalpe] will

not own, work for or assist any entity that offers products or services that compete with

products or services that [Midwest] offer[s].” Agreement ¶ 5. Nor will he “provide

products or services that compete with [Midwest’s] to any entity who was a customer of

[Midwest’s] during [his] employment with [Midwest].” Id. ¶ 6. The Agreement does not

define what it means by “products or services that compete with products or services that

[Midwest] offers.” Id. ¶ 5 (emphasis added). This term reasonably may be understood to




                                           16
prohibit Dalpe from working for a remarkably broad array of potential employers. In its

complaint, Midwest describes the services it offers:

             Midwest’s primary business is to help companies in the screen
             printing, digital printing, and sign industries grow their
             business by offering general consultation services, digital
             printer repair and maintenance services, selection consultation
             and delivery of products including, but not limited to, acrylics,
             Alucobond, Dibond, Gatorfoam, Sintra, foamboard, styrene,
             banner, and most rigid and flexible industry substrates.

Compl. ¶ 12. Defendants reasonably observe that many businesses offer one or more of

these products or services and hypothesize, as an example, that the Agreement’s

non-compete terms would prohibit Dalpe from working in an office-supply store or any

similar retail business that sells any of the listed products. Mem. in Opp’n at 17. Though

it characterizes Laird’s position on this issue as “ludicrous,” Midwest has neither argued

nor explained why it does not compete with office-supply or similar businesses. There is

no evidence, for example, showing that Midwest customers do not also obtain products and

services Midwest sells from these types of businesses. In addition to prohibiting Dalpe

from working for a seemingly vast array of employers, the Agreement seems unreasonably

overbroad because it would prohibit Dalpe from working in roles with these employers that

are entirely dissimilar from his Northwest Sales Manager position. Hypothetically, for

example, he would be prohibited from managing inventory, directing human resources, or

even working as a delivery driver because each of these roles would entail “work[ing]

for . . . an[] entity that offers products or services that compete with [Midwest’s].”

Agreement ¶ 5.




                                            17
       The only source of a limitation that might resolve these problems (or perhaps

provide a starting point for blue-penciling the Agreement to resolve them) is the term

“compete.” There may be a reasonable definition of this term that might have the effect of

narrowing the reach of the Agreement’s non-compete covenants, but Midwest does not

identify it. Its submissions do not address its intended or preferred interpretation of this

word. When asked at the hearing what “products or services that compete with products

or services that [Midwest] offers” means, Midwest responded initially by implying that the

phrase’s meaning is self-evident: “That means products or services that compete with

products or services that Midwest offers.” Midwest also suggested that the “common,

everyday reading” of “compete” should be limited by how it is understood within the

industry, but there is no evidence in the record suggesting an industry understanding of the

term, much less one that reasonably would narrow the breadth of the restriction. Perhaps

businesses like Midwest share an understanding that they do not compete with

businesses—for example, retail office-supply stores—though they may sell some of the

same products. But the record contains no evidence of that. Midwest does not contend

that the non-compete provisions should (or may) be blue-penciled to address this issue, and

the breadth of these provisions, the inability to clearly define the scope of “products or

services that compete with . . . [Midwest’s],” and the absence of evidence showing the

Parties’ intent with respect to this issue seem to make that task impracticable and unwise.

Cf. Southland Metals, Inc. v. Am. Castings, LLC, 800 F.3d 452, 459 (8th Cir. 2015)

(addressing a noncompete in a business-to-business agreement that did not define




                                            18
“compete,” which made the contract ambiguous and required looking to “extrinsic

evidence to determine the intent and meaning of the parties”).

      Other cases with similar non-compete language bolster the conclusion that the

Agreement’s non-compete terms likely are overbroad.              In Marvin Lumber, the

non-compete prohibited the employee from working for any entity “engaged in the . . .

marketing, sale, support or promotion of any products or services that are competitive with

any products or services of [employer],” 2015 WL 5719502, at *3 (first alteration in

original)—a close parallel to Midwest’s prohibition on Dalpe “work[ing] for or assist[ing]

any entity that offers products or services that compete with products or services that

[Midwest] offers,” Agreement ¶ 5. The court concluded that the agreement was overbroad

and not sufficiently tailored because it “effectively prohibit[ed] Defendant from engaging

in any business remotely related to or associated with Plaintiff’s industry.” Marvin

Lumber, 2015 WL 5719502, at *8. The same result was reached in Gavaras. There, the

employee “agree[d] to not engage in any activities in competition with [employer].”

Gavaras, 994 F. Supp. 2d at 100. The court found the non-compete invalid because

“[t]here is no definition of competing activities” or identification or description of the

employer’s “competition.”      Id. at 1011.      The court observed that the failure to

“circumscribe competing activities . . . leaves the employee guessing about what companies

compete with [employer] in ways that come in conflict with the Noncompete Agreement.”

Id.

       In some cases, by contrast, employment agreements have defined what it meant to

“compete.” See, e.g., Prime Therapeutics v. Beatty, 354 F. Supp. 3d 957, 963 (D. Minn.


                                            19
2018) (defining “Competitive Product” based on products “marketed, sold or under

development . . . during the twelve months preceding Employee’s termination,” as well as

being “of the same general type” and “used for the same or similar purposes,” among other

things); Life Time, Inc. v. Glory Gains Gym LLC, No. 18-cv-1127 (DWF/DTS), 2018 WL

2539095, at *1, *3 (D. Minn. June 4, 2018) (finding non-compete that defined “Competing

Business” as an organization “engaged in the business of providing fitness club-related

services” was reasonable); Bos. Sci. Corp. v. Duberg, 754 F. Supp. 2d 1033, 1035–36 (D.

Minn. 2010) (defining “Competitive Product” and providing examples: “[s]uch products

include, but are not limited to, cardiac pacemakers, implantable defibrillators . . .

resynchronization devices, and leads”). In other cases, non-competes have contained

explicit exceptions or “carve-outs” that clearly identify non-competing roles. See, e.g.,

Prime Therapeutics, 354 F. Supp. 3d at 963 (leaving employee “free to work for or provide

services to a competitor” provided the employee “has not assumed a position with a

competitor that would lead to the inevitable disclosure of Confidential Information”);

Vascular Sols., Inc. v. Pedregon, No. 09-cv-2089 (DWF/JJG), 2009 WL 2743022, at *2

(D. Minn. Aug. 26, 2009) (providing that “nothing in this [agreement] shall prohibit the

employee’s employment by . . . any entity . . . which engages in a business with a product

or service competitive with any product or service of [employer] so long as” the new

employer “takes reasonable measures to insure that the [e]mployee is not involved with or

consulted in any aspect of the design, development, production, marketing, or servicing of

such competitive product or service”); Medtronic, Inc. v. Advanced Bionics Corp., 630

N.W.2d 438, 453 (Minn. Ct. App. 2001) (“It is expressly understood that the employee is


                                           20
free to work for a competitor [of Medtronic] provided that such employment does not

include any responsibilities for, or in connection with, a Competitive Product as defined in

this Agreement.”). The Agreement does not include these features, making these cases

distinguishable.    Because the non-compete covenants are likely overbroad and

unenforceable, Midwest is not likely to prevail on the merits of its claim that Dalpe

breached these terms.6

                                             b

       Apart from the non-compete covenants, Midwest alleges that Dalpe breached the

Agreement’s non-retention and non-disclosure clauses.           The non-retention clause

unambiguously provides that upon his termination, Dalpe would “deliver to [Midwest]

immediately all of [Midwest’s] confidential information, in whatever format, and w[ould]

not retain any copies.” Agreement ¶ 3. Dalpe does not dispute that he retained copies of

Midwest’s information, Dalpe Decl. ¶ 33, nor does he dispute that this information qualifies

as “confidential information” as defined in the Agreement, see Mem. in Opp’n at 21–22.

Dalpe argues that the Agreement “does not require Dalpe to return the information upon

his resignation,” but this is plainly incorrect. Mem. in Opp’n at 22.




6
        Midwest’s proposed order contains limitations that differ from the non-compete
terms. It would enjoin Dalpe “from working for or assisting Laird in any capacity that
competes with Midwest in violation of the 2015 Agreement.” Proposed Order ¶ 1.b. This
is not what the Agreement says. The Agreement does not merely forbid employment in
competitive capacities. It forbids working in any capacity for an employer “that offers
products or services that compete with . . . [Midwest’s].” Agreement ¶ 5 (emphasis added).
In this respect, the proposed order is narrower than the Agreement.

                                            21
        Midwest’s likelihood of success on this claim nonetheless does not tilt significantly

in favor of granting the requested injunction. The record evidence shows that Dalpe

complied eventually with the non-retention clause by deleting the information. See Dalpe

Decl. ¶ 36. And the absence of evidence showing that he used this information to compete

with Midwest likely minimizes, and perhaps undermines altogether, Midwest’s ability to

establish damages. See Reply Mem. at 13. Regardless, this breach would not provide

justification for the proposed order Midwest seeks. It would provide justification for an

order compelling Dalpe to do what the breached term requires—return (or perhaps destroy)

all confidential information. And the evidence shows this is something Dalpe already has

done.    See Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Eng’rs,

No. 13-cv-2262 (JRT/LIB), 2015 WL 4548687, at *2 (D. Minn. July 28, 2015) (“[A]n

injunction should be limited in scope to the extent necessary to protect the interests of the

parties.”); Novus Franch., Inc. v. Dean, No. 10-cv-2834 (JRT/SER), 2011 WL 1261626,

at *5 (D. Minn. Mar. 30, 2011) (concluding plaintiff “failed to carry its burden of proof

that a broader injunction is necessary to protect the limited business interests that it has”).

                                               c

        The non-disclosure clause provides that Dalpe “will not, during or after the term of

[his] employment, disclose [Midwest’s] confidential information to any other person or

entity, or use [Midwest’s] confidential information for [his] own benefit or for the benefit

of another, unless [Midwest] expressly direct[s] [him] to do so.” Agreement ¶ 2. There

appears to be no dispute that Dalpe improperly possessed Midwest’s confidential

information. But there is no evidence in the record tending to show that he “disclosed” or


                                              22
“used” the information “for [his] own benefit or for the benefit of another.” Id. Midwest

focuses in its briefs on the enforceability of the restrictive covenants and the fact that it and

Laird are “direct competitors.” See Mem. in Supp. at 15–19; Reply Mem. at 2–7. These

assertions, even if accepted as true, do not establish that Dalpe breached this term or is

likely to breach this term.

       Dalpe testifies that he intended to use Midwest’s information for two purposes—to

determine the correct amount of his commission and “to ensure compliance with [his] non-

compete obligations.” Dalpe Decl. ¶¶ 34–35. As Midwest points out, there are questions

to be asked regarding these asserted justifications. Mem. in Supp. at 11–12. Some of the

information Dalpe emailed to himself seems irrelevant to determining the correct amount

of his commission, First May Aff. ¶ 14, and Dalpe does not explain precisely how this

information would enable him to “ensure compliance” with the non-compete covenants.

Regardless of Dalpe’s intent, the evidence at this stage tends to show that Dalpe did not

use confidential information for his benefit or for the benefit of Laird. No evidence directly

establishes this fact.7 Dalpe has testified that he “ha[s] not disclosed any of Midwest’s

confidential information to any other person or entity, including Laird or Laird employees,”



7
        Laird asserts that, “[o]f [its] approximate 350 customers in the Portland Market, less
than ten are also customers of Midwest.” First Jenkins Decl. ¶ 40. At the hearing, Midwest
suggested that Dalpe or Laird likely used Midwest’s customer list to reach this conclusion.
If true, that would tend to show disclosure and use of Midwest’s confidential information.
Defendants denied this suggestion, asserting essentially that the overlap of Laird and
Midwest’s customers is something they knew independently of Midwest’s confidential
information. Perhaps because this issue surfaced for the first time at oral argument, it was
not the subject of particularized advocacy, and it is not possible to conclude which account
is more plausible.

                                               23
and “ha[s] not used any of Midwest’s confidential information for [his] own benefit or

anyone else’s benefit.” Dalpe Decl. ¶¶ 37–38. Laird has testified that it “instructed Dalpe

not to use any of Midwest’s confidential information for the benefit of Laird or disclose

any confidential information to Laird at any time for any reason.” Second Jenkins Decl. ¶

7. Dalpe has deleted all of Midwest’s confidential information from all of his electronic

devices and mediums and has retained a computer-forensics firm to maintain custody of

his devices and to confirm his handling of the information. Nodes Decl. ¶ 4; Dalpe Decl.

¶ 36. At the hearing, Midwest alluded to an inevitable-disclosure theory of breach—that

Dalpe cannot help but use confidential information he has committed to memory. See

Prime Therapeutics, 354 F. Supp. 3d at 969 (discussing the inevitable-disclosure doctrine,

a theory of trade-secret misappropriation). But without more, there is no likelihood of

success on this theory of breach. See also United Prods. Corp. of Am., Inc. v. Cederstrom,

No. A05-1688, 2006 WL 1529478, at *5 (Minn. Ct. App. June 6, 2006) (“Minnesota courts

do not grant injunctive relief solely because a former employer presumes that disclosure

and solicitation are inevitable.”).

                                            2

       Midwest asserts misappropriation claims under the federal Defend Trade Secrets

Act (“DTSA”), Minnesota Uniform Trade Secrets Act (“MUTSA”), Oregon Uniform

Trade Secrets Act (“OUTSA”), and Washington Uniform Trade Secrets Act (“WUTSA”).

See Compl. ¶¶ 88–89, 106–07. As the Parties recognize, it is appropriate to analyze these

claims together because the statutes share functionally equivalent definitions of “trade

secret,” “misappropriation,” and “improper means.” Mem. in Supp. at 19–22; Mem. in


                                            24
Opp’n at 23 & n.6; see, e.g., CPI Card Grp., 294 F. Supp. 3d at 807–08. These claims are

appropriately addressed based on the meaning of the word “misappropriation.” Cf. Int’l

Bus. Mach. Corp. v. Seagate Tech., Inc., 941 F. Supp. 98, 101 (D. Minn. 1992) (“An

injunction may issue only where there is misappropriation or threatened misappropriation

of trade secrets. Merely showing that [the employee] had knowledge of trade secrets is not

enough.” (citations omitted)); Mem. in Opp’n at 23–24 (focusing on the meaning of

“improper    means”      and    “disclosure”    components     of    “misappropriation”).

“Misappropriation” is defined in part as “disclosure or use of a trade secret of another

without express or implied consent.” 18 U.S.C. § 1839(5)(B); Minn. Stat. § 325C.01,

subd. 3(ii); Wash. Rev. Code § 19.108.010(2)(b); Or. Rev. Stat. § 646.461(2)(b).

      The court’s analysis in CPI Card Group is directly on point. In that case, the

departing employee sent emails to himself containing alleged trade secrets. 294 F. Supp.

3d at 804. The court concluded that the employer was not likely to succeed on the merits

of its trade-secret claim based on the misappropriation element, reasoning:

             [E]ven if this Court concluded that CPI is likely to establish
             that these emails contained trade secrets, CPI still faces an
             uphill battle to demonstrate that Dwyer or MPS
             misappropriated them. Although the Court questions Dwyer’s
             candor in claiming that he forwarded these emails to himself
             for the benefit of CPI’s customers, CPI has not presented any
             evidence showing that Dwyer forwarded these emails to MPS
             or otherwise personally used the information in a manner that
             is likely to constitute “misappropriation” under the applicable
             statutes. Absent evidence of use or disclosure, CPI would need
             to show “acquisition” by “improper means” . . . . Notably,
             Dwyer’s Confidentiality Agreement did not per se prohibit him
             from forwarding emails to his personal email account. And
             absent this express prohibition—or again evidence of use or
             disclosure—the Court is hard-pressed to conclude that


                                           25
              Dwyer’s behavior falls under the definition of “improper
              means.”

Id. at 809–10 (citations omitted). The same logic applies here. For the same reasons

Midwest is not likely to succeed on its breach-of-contract claim for the “disclosure or use”

of confidential information under the non-disclosure clause of the Agreement, Midwest has

not carried its burden to demonstrate that “disclosure” or “use” is satisfied for purposes of

its trade-secret claims.

       There also is no evidence of threatened misappropriation or inevitable disclosure.

As in Lexis-Nexis, where a departing “sales manager” copied a company database and

hundreds of emails with sensitive company documents, “[t]here is little evidence that

[Dalpe] now possesses confidential [Midwest] information, apart from what he might

retain in his memory.” 41 F. Supp. 2d at 952, 959. “A trade secret will not be protected

by the extraordinary remedy of injunction on mere suspicion or apprehension of injury.”

Int’l Bus. Mach. Corp., 941 F. Supp. at 101. To summarize, then, even if Dalpe took trade

secrets with him, Midwest has not demonstrated a likelihood of success on the element of

“misappropriation,” actual or threatened. Discovery may reveal otherwise, but at this

preliminary stage, the trade-secret claims do not justify issuance of a preliminary

injunction.

                                             3

       For Midwest to succeed on its claim against Laird for tortious interference with

contract, Midwest must show: “(1) the existence of a contract; (2) the alleged wrongdoer’s

knowledge of the contract; (3) intentional procurement of its breach; (4) without



                                             26
justification; and (5) damages.” CPI Card Grp., 294 F. Supp. 3d at 816 (quoting E-Shops

Corp. v. U.S. Bank Ass’n, 678 F.3d 659, 664 (8th Cir. 2012)). This tortious-interference

claim, then, rises and falls on the success of Midwest’s breach-of-contract claims. As

discussed, the only breach-of-contract claim for which Midwest has arguably demonstrated

a breach is the non-retention clause. But at this stage, there is no evidence suggesting that

Laird knew about this specific contractual provision until after Dalpe announced his

departure, when Midwest sent Laird a copy of Dalpe’s Agreement. See Oberdorfer Decl.

¶ 2, Ex. A. There also is not in the record at this time evidence that Laird intentionally

procured Dalpe to breach the Agreement. Midwest is not likely to succeed on the merits

of this claim.8

                                              B

       The second Dataphase factor is irreparable harm. “Irreparable harm occurs when a

party has no adequate remedy at law, typically because its injuries cannot be fully

compensated through an award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC,

563 F.3d 312, 319 (8th Cir. 2009). The harm must be “likely in the absence of an


8
        Midwest argues that it “has a high likelihood of prevailing on the merits of all of the
claims in the Complaint, not simply the [three] outlined” in its brief. Mem. in Supp. at 15
n.3. But Midwest has the burden of showing it is entitled to a preliminary injunction, and
it has not carried that burden for its remaining causes of action. See Mgmt. Registry, Inc.
v. A.W. Cos., 920 F.3d 1181, 1184 (8th Cir. 2019) (affirming the district court’s denial of
preliminary injunctive relief where plaintiff “alleged ten claims in its complaint” but
“rather than explaining why it was likely to prevail on the merits of those claims, it devoted
most of its memorandum . . . to chronicling . . . alleged misdeeds, regardless of their
relevance to the motion”); see also Seaton v. Wiener, 22 F. Supp. 3d 945, 949 (D. Minn.
2014) (“The party requesting the injunctive relief bears the ‘complete burden’ of proving
all of the [Dataphase] factors.” (quoting Gelco Corp. v. Coniston Partners, 811 F.2d 414,
418 (8th Cir. 1987))).

                                              27
injunction,” Winter, 555 U.S. at 22 (citations omitted), “great[,] and of such imminence

that there is a clear and present need for equitable relief,” Iowa Utils. Bd. v. FCC, 109 F.3d

418, 425 (8th Cir. 1996) (citation omitted). A plaintiff must show more than a future risk

of irreparable harm; “[t]here must be a clear showing of immediate irreparable injury.”

Berkley Risk Adm’rs Co., LLC v. Accident Fund Holdings, Inc., No. 16-cv-2671

(DSD/KMM), 2016 WL 4472943, at *4 (D. Minn. Aug. 24, 2016) (citation and internal

quotation marks omitted). “Failure to show irreparable harm is an independently sufficient

ground upon which to deny a preliminary injunction.” Watkins Inc., 346 F.3d at 844

(citations omitted); see also Gamble v. Minn. State Indus., No. 16-cv-2720 (JRT/KMM),

2017 WL 6611570, at *2 (D. Minn. Dec. 1, 2017) (collecting cases).

       The Agreement’s inclusion of a term acknowledging the possibility of irreparable

harm in the event of a breach does not establish a likelihood of irreparable harm here. See

Winter, 555 U.S. at 22 (rejecting the possibility standard for irreparable harm as “too

lenient”). The Agreement provides: “I also understand that any unauthorized use or

disclosure of [Midwest’s] confidential information, or any violation of my obligation not

to solicit your customers or employees or compete with you, would seriously harm

[Midwest’s] business and cause monetary loss that would be difficult, if not impossible, to

measure.” Agreement at 1 (emphasis added). Courts may consider such stipulations as

evidence of irreparable harm. See, e.g., CPI Card Grp., 294 F. Supp. 3d at 817. But

conversely, the particular stipulation in the Agreement seems contingent on proving a

breach of the non-disclosure, non-compete, or non-solicitation clauses, for which Midwest

is not likely to carry its burden. Moreover, the Second Circuit and Southern District of


                                             28
New York cases Midwest cites for the proposition that “[c]ourts have frequently treated

such express acknowledgements as strong evidence of irreparable harm,” Mem. in Supp.

at 24, are at least tempered by a recent decision of the Minnesota Supreme Court

recognizing that “parties do not have the capacity to direct the court’s exercise of equitable

powers,” and that a private employment agreement “cannot resolve the legal questions that

require an exercise of judicial authority,” St. Jude Med., Inc. v. Carter, 913 N.W.2d 678,

684 (Minn. 2018) (“The decision to exercise a court’s equitable authority . . . rests with a

judge, not in drafting decisions made in contract negotiations. . . . The district court was

not required to find that [the] remedy at law would be inadequate, nor that irreparable harm

would result.”).

       The record does not contain evidence sufficient to establish a likelihood of

irreparable harm. Midwest has identified several categories of harm that it contends are

irreparable through damages, such as the loss of customer goodwill and confidential

information. Mem. in Supp. at 25 (“Without an injunction, Midwest faces irreparable harm

in the form of loss of customer relationships and control of its confidential and proprietary

information. These losses are impossible to quantify . . . .”). The “[l]oss of intangible

assets such as reputation and goodwill can constitute irreparable injury.”            United

Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737, 741 (8th Cir. 2002) (citation omitted).

But Midwest has framed this risk of irreparable harm to customer goodwill in general,

“conclusory terms and without citation to evidence.” Mgmt. Registry, Inc. v. A.W. Cos.,

No. 17-cv-5009 (JRT/FLN), 2018 WL 461132, at *6 (D. Minn. Jan. 16, 2018), aff’d,

920 F.3d 1181 (8th Cir. 2019). For example, Midwest says Dalpe was in a “unique


                                             29
position” and had “valuable relationships” with “significant goodwill.” Mem. in Supp. at

25 (containing no citations to the record). These assertions, without more, do not show a

likelihood of irreparable harm that, in turn, would justify issuing a preliminary injunction.

       An independent review of the record reveals limited detail about the strength and

significance of Dalpe’s customer contacts and connections. See Weinberg Aff. ¶¶ 8–10,

13–15. Although Dalpe may have “regularly” interacted with customers, id. ¶ 14, there is

no evidence that he was the “face of the company” or that he had a “personal hold” on

customer goodwill. Cf. Advance Contract Equip., 2015 WL 5089167, at *3 (affirming

district court’s finding of irreparable harm where the company’s CEO testified in an

affidavit that a salesman “was the second highest grossing salesperson company wide” and

customers “kn[ew] him as the face of [the] company”); Lisec Am., Inc. v. Wiedmayer, No.

05-cv-1082 (JRT/JJG), 2005 WL 3143985, at *5 (D. Minn. Nov. 23, 2005) (“[W]hile as a

salesman Wiedmayer came into contact with customers, it is not clear from the record how

much of a ‘personal hold on the good will’ . . . Wiedmayer actually held. . . . [I]t is not

clear that he became so identified with the good will and reputation of Lisec America such

that the company will suffer irreparable harm from [him] continuing to work in this

market.” (citation omitted)). At bottom, Dalpe’s role as Northwest Sales Manager was

managerial. The evidence at this stage seems to show that he acted as the intermediary

between ground-level sales representatives and higher-level management. See Weinberg

Aff. ¶¶ 6, 13, 17.

       Midwest cited to Modern Controls, Inc. v. Andreadakis, 578 F.2d 1264 (8th Cir.

1978), at the hearing for the proposition that even the most honest employees cannot help


                                             30
but use confidential information they have committed to memory. In Andreadakis, the

Eighth Circuit found irreparable harm despite the new employer having “specifically

instructed [the employee] not to disclose any trade secrets” and the employee claiming he

had not disclosed any trade secrets or confidential information. Id. at 1269–70. The court

observed that “such information may be disclosed in more subtle ways than outright

disclosure” and reasoned that it was “unrealistic” to expect that the employee had not

utilized confidential information, and “equally unrealistic” to expect that it would not give

the new employer “a significant advantage over its significantly smaller competitor.” Id.

at 1270.

       But Andreadakis is distinguishable and does not establish that irreparable harm is

likely here.   In Andreadakis, the departing employee left to work on “an identical

product”—a “flat panel gas discharge display device used to display information from a

computer to a computer user.” Id. at 1266, 1270. True, Laird sells some of the same

products that Midwest offers, but the inevitability of disclosure is different for a sales

employee than an engineer or creative professional who is designing that very product. See

also Midwest Urologic Stone Unit Ltd. P’ship v. Domina, No. 01-cv-212 (JRT/FLN),

2001 WL 228447, at *3 (D. Minn. Feb. 22, 2001) (distinguishing Andreadakis because

“[t]here, the defendant made a much stronger showing that plaintiff’s unbridled access to

the research and development methods and manner of designing defendant’s core product

would cause it irreparable harm”). It also is significant that Dalpe and Laird have provided

sworn assurances that mitigate the risk of irreparable harm. See, e.g., Integrated Process

Sols., Inc. v. Lanix LLC, No. 19-cv-567 (NEB/LIB), 2019 WL 1238835, at *6 (D. Minn.


                                             31
Mar. 18, 2019) (“[A]ny threats [of misappropriation] by Landsverk appear to be empty.

He has returned the server and all IPS devices . . . and has made explicit promises not to

use any of IPS’s information. And there is no evidence he has used any of IPS’s

information. . . . The Court therefore finds IPS will not be irreparably harmed absent

injunctive relief.”).

                                              C

       The balance-of-harms factor involves “assess[ing] the harm the movant would

suffer absent an injunction,” as well as the harm the other parties “would experience if the

injunction issued.” Katch, LLC v. Sweetser, 143 F. Supp. 3d 854, 875 (D. Minn. 2015)

(citation omitted).     Midwest says this factor “weighs heavily” in its favor because

“[w]ithout an injunction, Dalpe will be free to directly or indirectly compete with

Midwest . . . and misuse the confidential information that he stole from Midwest, which

remains in his possession.” Mem. in Supp. at 25–26. Defendants argue that this factor

weighs in their favor because forbidding Dalpe from working at Laird “would effectively

halt operations at Laird’s Portland location” and inhibit the company’s planned growth into

fabricating and processing plastics. Mem. in Opp’n at 30–31; First Jenkins Decl. ¶¶ 57–

61. As with many cases, the balance of harms does not clearly favor any party. There are

certainly risks for Midwest in the absence of a preliminary injunction. At the same time,

the issuance of an injunction would affect Dalpe’s ability to earn a living and Laird’s ability

to operate its Portland branch, even in aspects that have no competitive relationship to

Midwest.




                                              32
                                             D

       Midwest says “[t]he public interest is best served by upholding valid covenants not

to compete,” Mem. in Supp. at 27, while Defendants say “[p]ublic policy more vehemently

favors not enforcing overbroad, unduly restrictive non-competes, Mem. in Opp’n at 32

(quoting Marvin Lumber, 2015 WL 5719502, at *10). See also Menzies Aviation (USA),

Inc. v. Wilcox, 978 F. Supp. 2d 983, 1001 (D. Minn. 2013) (“While the public interest does

favor protecting confidential information and enforcing contracts, it also favors

competition.”).   As with many non-compete cases, “[t]his case implicates primarily

business interests, not public rights.” Prime Therapeutics, 354 F. Supp. 3d at 975 (citation

omitted). Realistically, Dalpe’s presence or absence at Laird is not going to “seriously

affect the competition in the industry.” Medtronic, Inc. v. Gibbons, 527 F. Supp. 1085,

1095 (D. Minn. 1981). This factor is therefore neutral.

                                            III

       Along with its motion for temporary restraining order, Midwest filed a motion to

expedite discovery. ECF No. 10. The general rule is that “[a] party may not seek discovery

from any source before the parties have conferred as required by Rule 26(f).” Fed. R. Civ.

P. 26(d)(1). But some courts have found that expedited discovery is appropriate in limited

circumstances and for limited rationales, such as “when a plaintiff seeks injunctive relief”

because of “the expedited nature of injunctive proceedings.”        ALARIS Grp., Inc. v.

Disability Mgmt. Network, Inc., No. 12-cv-446 (RHK/LIB), 2012 WL 13029504, at *2 (D.

Minn. May 30, 2012) (quoting Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841,

844 (D.D.C. 1996)).


                                            33
       The purpose of expedited discovery in the context of a temporary restraining order

or preliminary injunction is for “[f]urther development of the record before the preliminary

injunction hearing,” which “better enable[s] the court to judge the parties’ interests and

respective chances for success on the merits.” Edudata Corp. v. Sci. Computs., Inc., 599

F. Supp. 1084, 1088 (D. Minn. 1984). This purpose is not served here. Midwest’s motion

for a temporary restraining order was treated as a preliminary-injunction motion, and the

Parties were able to create a relatively robust record without discovery. Cf. id. at 1086,

1089 (granting a motion for expedited discovery in the course of granting a temporary

restraining order just two days after the case was filed and scheduling a preliminary-

injunction hearing for three weeks later). There are no plans at this time to hold another

hearing. See ALARIS Grp., 2012 WL 13029504, at *3 (collecting cases denying discovery

motions “where there was in fact no pending motion for preliminary injunction”).

       Alternatively, expediting discovery can be “a way to prevent irreparable harm while

at the same time granting a motion for a preliminary injunction.” Id. at *4. This purpose

is not served here, either. Although Midwest contends that there is a risk of irreparable

harm for purposes of the preliminary injunction, there is not the same risk of irreparable

harm for purposes of its motion for expedited discovery. The Parties have already

implemented litigation holds. There is no evidence suggesting a risk of spoliation. It is

true that Dalpe deleted the emails containing Midwest’s confidential information, but

Midwest knows already what documents and information Dalpe emailed to himself, First

May Aff. ¶¶ 12–13, and Midwest asked specifically that this information be destroyed as

part of its pre-suit communications with Defendants, Oberdorfer Aff. Ex. C at 2. It also is


                                            34
true that Dalpe refused to turn over his personal electronic devices to Midwest, but those

devices are not in jeopardy. They are in the custody of a third-party computer-forensics

firm. See Dalpe Decl. ¶ 36; id. Ex. A [ECF No. 33-1]. A threat of spoliation does not favor

granting Midwest’s motion.

       Importantly, as acknowledged at the hearing, Laird and Dalpe have now answered

the complaint. ECF Nos. 39, 40. And Magistrate Judge Steven E. Rau has since issued an

order scheduling a Rule 16 pretrial conference on June 12, 2019. ECF No. 45 at 2. This

will trigger the discovery process under Rule 26. See Fed. R. Civ. P. 26(f)(1) (providing

that “the parties must confer as soon as practicable—and in any event at least 21 days

before a scheduling conference is to be held or a scheduling order is due under Rule

16(b)”); Fed. R. Civ. P. 26(a)(1)(C) (requiring initial disclosures “at or within 14 days after

the parties’ Rule 26(f) conference”); see also Fed. R. Civ. P. 26(d)(2)(A) (providing for

early Rule 34 requests to be made “[m]ore than 21 days after the summons and complaint

are served on a party”).




                                              35
                                       ORDER

      Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.    Plaintiff’s Motion for Temporary Restraining Order [ECF No. 3] is

DENIED.

      2.     Plaintiff’s Motion to Expedite Discovery [ECF No. 10] is DENIED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 10, 2019                     s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           36
